Case 3:19-cv-01224-CAB-AHG Document 44 Filed 10/24/19 PageID.424 Page 1 of 3
Case 3:19-cv-01224-CAB-AHG Document 44 Filed 10/24/19 PageID.425 Page 2 of 3
                  Case 3:19-cv-01224-CAB-AHG Document 44 Filed 10/24/19 PageID.426 Page 3 of 3




                         1                            CERTIFICATE OF SERVICE
                         2                  Caruso v. Equifax Information Services LLC, et al.
                                                  Case No.: 3:19-cv-01224-CAB-AHG
                         3
                                   I, the undersigned, certify and declare that I am over the age of 18 years,
                         4
                             employed in the County of Orange, State of California, and not a party to the above-
                         5
                             entitled cause.
                         6          On October 24, 2019, I served a true copy of JOINT MOTION FOR
                         7   VOLUNTARY DISMISSAL WITH PREJUDICE AS TO DEFENDANT
                             EQUIFAX INFORMATION SERVICES LLC ONLY; and ORDER
                         8
                             GRANTING JOINT MOTION FOR VOLUNTARY DISMISSAL WITH
                         9   PREJUDICE AS TO DEFENDANT EQUIFAX INFORMATION SERVICES
                     10
                             LLC ONLY
                                   []     By personally delivering it to the persons(s) indicated below in the
                     11
                             manner as provided in FRCivP5(B);
                     12
                                   [x]    By depositing it in the United States Mail in a sealed envelope with the
                     13
                             postage thereon fully prepaid to:
                     14
                                                                Eric Caruso
                     15                                  1641 Borden Road, Apt. B7
                     16                                  Escondido, CA 92026-2134
                                                              Plaintiff Pro Se
                     17
                                   [X]    By ECF: On this date, I electronically filed the following document(s)
                     18
                             with the Clerk of the Court using the CM/ECF system, which sent electronic
                     19
                             notification of such filing to all other parties appearing on the docket sheet;
                     20
                                   I hereby certify that I am employed in the office of a member of the Bar of this
                     21
                             Court at whose direction the service was made.
                     22
                                   I hereby certify under the penalty of perjury under the laws of the State of
                     23
                             California that the foregoing is true and correct.
                     24                                                     /s/ Thomas P. Quinn, Jr.
                     25                                                     THOMAS P. QUINN, JR.
                     26
                             Place of Mailing: Laguna Beach, California.
                     27
                             Executed on October 24, 2019, at Laguna Beach, California.
                     28


    NOKES & QUINN
   450 Ocean Avenue
Laguna Beach, CA 92651
     (949) 376-3055
                                                                      -1–
